DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Office action is responsive to the RCE filed on 01/18/2022. Claims 1- 5 & 7- 11 are pending. Claims 6 & 12- 14 are cancelled by the applicant. Claims 1 & 7 are independent claims.
Response to Arguments
Applicant’s arguments, filed on 01/18/2022, with respect to amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Specifically, newly discovered US 20110261700 A1 to Maisch is relied to disclose the features argued by the applicant. Maisch teaches:
[0031] In order to be able to connect an additional network segment having redundancy properties to this ring, the network nodes 2 and 3 take over the role of a segment controller ("SC"). A linear network segment including devices 6 and 7, and a connection 67 is connected by lines 62 and 73 to the network nodes 2 and 3. 

[0033] The ports of the segment controllers that are connected to the lines 62 and 73 initially remain blocked for data traffic. At the blocked ports, the segment controllers receive only their control packets. As soon as a segment controller receives the control packets of the respective other segment controller through the lines 62 or 73, it is able to detect which who has the higher ethernet MAC address based on the ethernet MAC address of the sender contained in the control packets. The network node with the higher ethernet MAC address causes the line end to be blocked as long as it is receiving the control packets of the other. In this example, network node 2 would have the higher ethernet MAC address, whereupon this node has link 62 blocked for data traffic, while the network node 3 enables the link 73 for transmission of the data traffic. Control packets do not leave the associated network segment. In this example, the control packets that are sent and received at the connections 62 and 73 are not relayed to the connections 12, 23, or 34.
the connection 67 is interrupted. Based on the absence of control packets, the segment controllers 2 and 3 detect that the network segment has been interrupted, whereupon the segment controller 2 enables its port, which is connected to line 62 and still blocked, for the transmission of data traffic. In order to reestablish data transmission to the network node 6 more quickly when the connection 67 fails, the network nodes 6 and 7 can send a message to the segment controllers, the message indicating the failure of a connection. In response, segment controller 2 immediately enables its blocked port for transmission, while segment controller 3 can ignore this message since the connection 73 is already transmitting


    PNG
    media_image1.png
    552
    768
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
Claim(s) 1- 4 & 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maisch (US 20110261700 A1) in view of Melman et al. [Melman] (US 8255515 B1).

Regarding claim 1, Maisch teaches/suggests a control system [system of figs. 1-2] for a 1factory automation, comprising:
(a) a first controller [“the segment controller 2”] and a second controller [“segment controller 3”, the figs. 1-2 is showing SC 2 and SC 3 having same configuration], having the same configuration (Figs. 1- 2, [0034]);
(b) a control network [a connection from SC 3 to node 7, 6 and back to SC 2] in which slave devices [nodes 7, 6 which are not controller but are merely nodes hence can be called control targets of the SCs 2 and 3 under BRI] serving as control targets of the first and the second controller are connected between the first controller and the second controller through a communication cable, and the slave devices are linearly [“linear network segment including devices 6 and 7”] connected in order by the communication cable (Figs. 1- 2, [0031]), 
(c) an auxiliary communication cable [the connection 23 that directly connects controllers 2 and 3], directly connecting the first controller and the second controller (Fig. 2, [0037]), 
wherein the first controller generates and manages a control frame [“controller continuously sends control packets through ports”] for communication through the data traffic”] to the control network ([0031-0033]), and 
when the second controller receives the control frame, the second controller control packets” are able to be transmitted back from the SC 3 towards SC 2 and vice versa even in the blocked state for the data traffic to identify the SC with higher ethernet MAC address3] of the received control frame to the first controller side of the control network2, or when the second controller receives the diagnosis frame the second controller does not perform the loopback communication of the received diagnosis frame to the first controller side of the control network ([0033]),
 when the first controller detects [“the network nodes 6 and 7 can send a message to the segment controllers”] that a disconnect [“the connection 67 is interrupted. In response, segment controller 2 immediately enables its blocked port for transmission”] is occurred among one of the slave devices connected to the communication cable, the second controller executes the loopback communication for the first controller using the auxiliary communication cable ([0034-0035]).
While Maisch teaches that both segment controllers 2 and 3 to receive and forward the control packets even in the blocked state, it is silent about specifying whether the second controller also copies the received control frame or not. Thus, Maisch teaches all features of the claim except “the second controller copies the received control frame”.
Melman is directed to methods of managing network traffic in a controller (having a CPU and packet processor) device connected with other devices/nodes (fig. 1, Abstract). Specifically, Melman teaches a control system comprising a first controller [any device that sends packets to the network device 100, fig. 1] second controller [“As illustrated in FIG. 1, the network device 100, which may be a network switching or routing device”] that receives the control frame [“control packets”, analogous to “control packets” of “Only control packets of the segment controllers are received” of para. 0035 in Maisch], the second controller copies the received control frame (“control traffic can be trapped or mirrored to the CPU. Trapping of packets involves sending control packets only to the CPU. Mirroring to the CPU involves forwarding control packets to a network egress port, but also sending a copy of the control packets to the CPU.” and “a control packet can be trapped or mirrored” and “counter value is less than the threshold value, the counter is incremented (316) and the packet is delivered to the CPU (318)”, Col.1, lines 22-30, Col. 5, lines 1- 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Melman and Maisch because they both are related to monitoring network packets by one or more controllers and (2) modify the first and second controllers of the Maisch to make a copy of the received control frames when they are received at its packet processor. Doing so the received control frames can be mirrored to the local CPU of another controller without increasing network traffic (Melman, Col. 1, lines 22-30). Furthermore, the locally stored packets can be used by the second controller for subsequent processing such as 

Regarding claim 2, Maisch in view of Melman further teaches/suggests the control system according to claim 1, wherein the second controller receives and stores [trapping the “data transmission” in the local controller to allow further processing of the data traffic in the combination of Maisch and Melman] the received diagnosis frame or transmits the received diagnosis frame to a database connected by an information communication network (Maisch, [0037], fig. 2 & Melman, Col. 1, lines 20-25).

Regarding claim 3, Maisch in view of Melman further teaches/suggests the control system according to claim 1, wherein the second controller [SC 3 is implemented as device 100 of Melman] includes a CPU [CPU 118] and a transception dedicated IC [packet processor 110], and the transception dedicated IC executes the loopback communication of the control frame without [“Mirroring to the CPU involves forwarding control packets to a network egress port, but also sending a copy of the control packets to the CPU”] going through the CPU (Maisch, fig. 1 and Melman, fig. 1 & Col. 1, lines 20-25).

Regarding claim 4, Maisch in view of Melman further teaches/suggests the control system according to claim 3, wherein the first controller includes a CPU and a 

Regarding claim 7, the rejection of claim 1 is incorporated. Thus, in summary, Maisch further teaches a control method [“invention relates to a method of operating a local area network”] for a factory automation, comprising: ([001]);
forming a control network [“wherein at least one additional ring is connected as a subring that does not contain a redundancy manager” of the nodes 3, 7, 6, & 2 as shown in figs 1-2] by connecting slave devices [network nodes 6, 7] between a first controller [“segment controllers 2 and 3”, i.e., SC 2] and a second controller [SC 3] through a communication cable, wherein the slave devices are linearly [“A linear network segment including devices 6 and 7, and a connection 67 is connected by lines 62 and 73 to the network nodes 2 and 3”] connected in order by the communication cable, wherein the slave devices serve as control targets of the first and the second controller, and the first controller and the second controller have the same configuration (Figs. 1- 2, claim 1, [0031]);
generating and managing a control frame [“control packets”] for communication through the control network and generating and transmitting a diagnosis frame [“data traffic”] of the control network in the first controller ([0032-0033]); and
when receiving the control frame in the second controller, control packets are allowed to return to SC 2 even when in blocked state] of the received control frame to the first Maisch does not state/show the returning of “data traffic” sent from the SC 2 to the node 7 after the traffic arriving at the SC 3 because the connection 62 is blocked] of the received diagnosis frame to the first controller side of the control network is not performed ([0032-0035], fig. 1),
when the first controller detects that a disconnect [“the connection 67 is interrupted”] is occurred among one of the slave devices connected to the communication cable, the second controller executes the loopback communication for the first controller using an auxiliary communication cable that directly connects the first controller and the second controller ([0034-0035]).
Maisch does not teach copying the received control frame by the second controller as claimed.
Melman is directed to methods of managing network traffic in a controller (having a CPU and packet processor) device connected with other devices/nodes (fig. 1, Abstract). Specifically, Melman teaches a control method for a first controller [any device that sends packets to the network device 100] and a second controller [“As illustrated in FIG. 1, the network device 100, which may be a network switching or routing device”] that receives the control frame, when receiving the control frame in the second controller, copying [“Mirroring to the CPU involves forwarding control packets to a network egress port, but also sending a copy of the control packets to the CPU.”] the received control frame (Col.1, lines 22-30, Col. 5, lines 1- 4).


Regarding claim 8, Maisch in view of Melman further teaches/suggests the control system according to claim 2, wherein the second controller [implementing the node SC 3 by the device 100 of Melman having a CPU 118 and IC 110] includes a CPU and a transception dedicated IC, and the transception dedicated IC executes the loopback communication of the control frame without going through the CPU (Maisch, fig. 2 & Melman, fig. 1, Col. 1, lines 20-25).

Claims 5 & 9- 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maisch in view of Melman, and further in view of Webster et al. [Webster3] (US 20100049871).

Regarding claim 5, Maisch in view of Melman teaches storing of the received various control frame and other data into a local memory (see, mirroring to the CPU 118 and storing to the memory 120 of Melman) of the controller node (like SC 3) as discussed above in claim 1.
However, Maisch in view of Melman is silent about specifying its “data traffic” or other data to also include process data object (PDO) data constituted by input/output (I/O) data and also storing of such PDO data along with control packet in the local memory 110 as claimed. Thus, Maisch in view of Melman does not clearly teach “wherein the second controller extracts and stores process data object (PDO) data constituted by input/output (I/O) data to the slave devices in the copied control frame”.
Webster teaches a control system for a factory automation system comprising a first controller [item 101] and a second controller [item 103] to control pluralities of slave devices [items 105s, 107, analogous to nodes 6, 7 of Maisch] ([0001], figs. 1-2 & associated texts). Specifically, Webster teaches wherein the second controller [controller 103 when it is “a hot standby mode”, para. 0022] extracts and stores process data object (PDO) data [data4 sent from the link 159 and 161 to the second controller 103] constituted by input/output (I/O) data to the slave devices in the copied control frame ([0001, 0019-0020, 0026]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Webster and Maisch in view of Melman because they both are related to one or more controllers receiving and storing received data traffic and (2) modify the system of Maisch in view of Melman to allow its slave devices to also capture PDO data and store them in the local memory of the second controller that already stores control frames so that the second controller also can provide access of the PDO data to the user from the second controller as can be clear to PHOSITA. Webster teaches missing details for Maisch in view of Melman about the types of the data traffic and the types of the devices that can be used to implement the slave nodes (like nodes 6 & 7).

Regarding claims 9-11, the combination of Maisch, Melman, and Webster teaches/suggests invention of these claims for the similar reasons set forth above in claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347. The examiner can normally be reached Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The intended use limitation of the preamble “for a factory automation” is not given patentable weight. See MPEP 2111.02 (II).
        2 The italic portion is optional limitation hence not mapped.
        3 Webster is reference of the record.
        4please see “obtains I/O and cabling information”, “In the primary state, the central processing unit is running and exchanging I/O data over a remote I/O network to remote IO devices 105 and 107.” (0008, 0026)